Case 1:20-cr-00054-JLS-JJM Document 67 Filed 08/10/21 Page 1 of 4

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

 

Vv.
20-CR-54 (JLS) (JJM)
JONATHON R. CASSATT,

Defendant.

 

DECISION AND ORDER

 

Defendant Jonathon Cassatt is charged in a 16-count indictment with fifteen
counts of production of child pornography, in violation of 18 U.S.C. §§ 2251(a) and
2251(e), and one count of possession of child pornography, in violation of 18 U.S.C.
§§ 2252A(a)(5)(B) and 2252A(b)(2). Dkt. 8. On April 15, 2020, United States
Magistrate Judge Jeremiah J. McCarthy was designated to hear and determine,
and report and recommend on, all pre-trial proceedings under 28 U.S.C. §§
636(b)(1)(A) and (B). Dkt. 9.

On October 19, 2020, Cassatt filed omnibus suppression and discovery
motions. See generally Dkt. 22. Specifically, Cassatt moved to dismiss for lack of
subject matter jurisdiction, moved to suppress all evidence and statements arising
from his November 12, 2019 encounter with law enforcement, and to compel Brady
and Giglio material. See generally id. The Government responded to Cassatt’s
motion on November 2, 2020, and cross-moved for reciprocal discovery. Dkt. 27.

Cassatt replied on November 9, 2020. Dkt. 32.
Case 1:20-cr-00054-JLS-JJM Document 67 Filed 08/10/21 Page 2 of 4

Judge McCarthy heard oral argument on the motion on November 12, 2020.
Dkt. 338. On March 9, 2021, Judge McCarthy held an evidentiary hearing, which
included testimony from Niagara Falls Police Department Detective Michael
Badolato, on the suppression motion. Dkt. 45. After the parties submitted post-
hearing briefing (Dkts. 56, 57, 58, 59), Judge McCarthy again heard oral argument
on June 9, 2021. Dkt. 60.

On June 23, 2021, Judge McCarthy issued a joint Report, Recommendation,
and Order (“R&R”) recommending that this Court deny Cassatt’s motions to
suppress and dismiss. See generally Dkt. 61. Judge McCarthy also denied Cassatt’s
motion for Brady and Giglio material and granted the Government's cross-motion.
Id.

Cassatt objected to the R&R on July 7, 2021. Dkt. 62. Cassatt argues that
Detective Badolato did not have probable cause to effect a warrantless arrest of
Cassatt; that Judge McCarthy erred in finding Cassatt’s arguments about the
seizure of his cellphone were not timely; that the statute governing child
pornography is unconstitutional in light of the decision in Nat Fed. of Indep. Bus.
v. Sebelius, 132 S. Ct. 2566 (2012), and as applied to Cassatt’s alleged production of
child pornography through wholly intrastate means; and that Cassatt is entitled to
immediate disclosure of all materially favorable impeachment evidence under
Giglio. See generally id. The Government responded on July 22, 2021. Dkt. 65.

Cassatt replied on July 29, 2021. Dkt. 66.
Case 1:20-cr-00054-JLS-JJM Document 67 Filed 08/10/21 Page 3 of 4

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(8). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Crim.

P. 59(b)(8). As for non-dispositive matters, the district judge reviews appeals of a
magistrate judge’s order under a clearly erroneous or contrary to law standard.

Fed. R. Civ. P. 72(a); see United States v. Kelly, No. 18-CR-217-A, 2021 WL 1920777,
at *2 (W.D.N.Y. May 13, 2021) (reviewing non-dispositive orders denying motions
for disclosure of certain information under a clearly erroneous or contrary to law

standard of review).

This Court has reviewed the relevant record in this case, Judge McCarthy’s
R&R, the objections, and the parties’ briefs. Based on that review, the Court
accepts and adopts Judge McCarthy’s recommendations to deny Cassatt’s motions
to suppress and to dismiss. As for Cassatt’s objections to Judge McCarthy’s order
regarding the disclosure of Giglio material, the Court concludes that Judge
McCarthy’s order was not clearly erroneous or contrary to law. Thus, this Court

affirms Judge McCarthy’s order.
Case 1:20-cr-00054-JLS-JJM Document 67 Filed 08/10/21 Page 4 of 4

CONCLUSION

For the reasons stated above and in the R&R, the Court DENIES Cassatt’s

motions to suppress and to dismiss. Dkt. 22. The order is otherwise AFFIRMED.

The parties shall appear before this Court on August 11, at 1:30 p.m. fora

status conference to set a trial date.

SO ORDERED.

Dated: August 10, 2021
Buffalo, New York

Cdby Lh. Ski

JOHN L, Lx JR
UNITED STATES DISTRICT. juper

 
